380 S.C. 471 (2008)
670 S.E.2d 655
The STATE, Respondent,
v.
Craig Duval DAVIS, Petitioner.
No. 26570.
Supreme Court of South Carolina.
Heard November 18, 2008.
Decided December 15, 2008.
Rehearing Denied January 7, 2008.
*472 John S. Nichols, of Bluestein Nichols Thompson and Delgado, of Columbia, for Petitioner.
Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Salley W. Elliott, Assistant Attorney General Deborah R.J. Shupe, of Columbia, John Gregory Hembree, of Conway, for Respondent.
PER CURIAM.
We granted certiorari to review the Court of Appeals decision in State v. Davis, 371 S.C. 412, 639 S.E.2d 457 (Ct.App. 2006). After careful consideration of the record and briefs, the writ of certiorari is
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., WALLER, BEATTY, KITTREDGE, JJ. and Acting Justice JAMES E. MOORE, concur.